DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2020 and 09/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on07/22/2019. It is noted, however, that applicant has not filed a certified copy of the DE 102019119732.5 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
the part labeled “16” as shown in Fig. 5;
the part labeled “23” as shown in Fig. 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotary/slide .
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the term “hemisphere” in paras. [0006], [0011], and [0012] should be changed to more accurately reflect the geometry of the part labeled “12” in the drawings. Should the term be changed in the specification then the corresponding terms in claims 1-4 should be changed as well. See the Claim Rejections 35 USC 112 section below.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “rotary/slide bearing” in claim 8 is a limitation not supported in the drawings or specification. The term “rotary/slide bearing” is not shown in any drawings, is not given a label number in the specification, and no bearings are described in the specification. Though para. [0011] of the applicant’s specification discloses the spherical housing bearing the hemisphere there is not enough detail to determine if the spherical housing is the same as the rotary/slide bearing or if the rotary/slide bearing is a separate structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hemisphere,” in claims 1-4, appears to be used by the claim and drawings to mean “a portion of a hemispherical shell,” while the accepted meaning is “a half of a symmetrical, approximately spherical object as divided by a plane of symmetry” as defined by the American Heritage Dictionary. The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the examiner is interpreting the term “hemisphere” to mean “a portion of a hemispherical shell.”
Claim 8 recites the limitation "rotary/slide bearing" in line 8. The limitation is indefinite since the use of the symbol “/” does not distinguish whether the limitation is a “rotary bearing or a slide bearing”, “a rotary bearing and a slide bearing”, or “at least one of a rotary bearing or a slide bearing.” Because it is unclear what combination of bearings is claimed the term is considered indefinite. For examination purposes, the examiner is interpreting the term “rotary/slide bearing” to mean “a rotary bearing or a slide bearing.”
Claims 5-7 and 9-10 are rejected for depending on or incorporating the limitations of rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0202946 (referred to as Inagaki).
Regarding claim 1, Inagaki discloses an air vent for a motor vehicle (register as depicted in Fig. 2), comprising: a housing (retainer 1) with an air channel (passage 15) for feeding air (see para. [0058]); and a hemisphere (rear frame 22. See annotated Fig. 1), wherein the hemisphere is mounted in a rotatable manner (see Figs. 15-16 and para. [0047]) within the housing (see at least Fig. 4) such that air fed through the air channel is deflected on the housing before it exits from the air vent (Fig. 16 and para. [0072] disclose the deflection of air by retainer 1 to at least contain the airflow inside the register until it leaves through the air outlet 9b). The examiner is interpreting the term “hemisphere” to mean “a portion of a hemispherical shell” as discussed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 2, Inagaki discloses the invention of claim 1 and further discloses a push-rod linkage (shaft portion 52) and a first operating part (operating portion 6), wherein the first operating part is mounted in a rotatable manner (see para. [0050]) downstream of the hemisphere, as seen in relation to the air fed through the air channel (see Figs. 4 and 16), and wherein the push-rod linkage couples the hemisphere to the first operating part (see para. [0062]) such that, when the first operating part is rotated in any desired direction of rotation, the hemisphere is carried along in the same direction of rotation (para. [0062] discloses a tilting operation which rotates portion 6 causing the register to rotate. Fig. 7 discloses shaft portion 52 transferring the rotation of operation portion 6 by pushing against bearing hole 21b). The examiner is interpreting the term “hemisphere” to mean “a portion of a hemispherical shell” as discussed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 3, Inagaki discloses the invention of claim 2 and further discloses wherein the hemisphere and the first operating part have right-angled axes of rotation, as seen in relation to the air channel (see Figs. 5 and 15-16). The examiner is interpreting the term “hemisphere” to mean “a portion of a hemispherical shell” as discussed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 4, Inagaki discloses the invention of claim 1 and further discloses wherein the housing comprises a spherical housing (see annotated Figs. 2-3) and a radial bearing (see annotated Fig. 2) that bears the spherical housing (see annotated Fig. 3), and the hemisphere is mounted within the spherical housing (see annotated Fig. 3 and Fig. 4). The examiner recognizes the term “radial bearing” as a term well known in the art, so the term is not indefinite despite not being described in the disclosure. The examiner is interpreting the term “hemisphere” to mean “a portion of a hemispherical shell” as discussed in the Claim Rejections 35 USC 112(b) section above.
Regarding claim 5, Inagaki discloses the invention of claim 1 and further discloses a second operating part (bevel gear shaft 52); a coupling ring (bevel gear portion 51); and a metering flap for the air (fin main bodies 26), wherein the coupling ring couples the metering flap to the second operating part (see Fig. 7, Fig. 10a-10b, and para. [0063]).
Regarding claim 6, Inagaki discloses the invention of claim 5 and further discloses a rack (bevels of bevel gear portion 51. See Figs. 13a-13b) formed on the coupling ring (see Figs. 13a-13b); a first gearwheel (one of the multiple bevel gear pieces 25); and a second gearwheel (Figs. 7-8 disclose there being at least two bevel gear pieces 25), wherein the metering flap is coupled to the second operating part via the rack, the first gearwheel, and the second gearwheel (see Figs. 7, 8, and 10a-10b and para. [0063]).
Regarding claim 7, Inagaki discloses the invention of claim 5 and further discloses coupling rods (axial support portions 4), wherein the metering flap is coupled to the second operating part via the coupling rods (Fig. 10b discloses fin main bodies 26 being coupled to bevel gear mechanism 5 via axial support portions 4 and center shaft 31).
Regarding claim 8, Inagaki discloses the invention of claim 5 and further discloses wherein the housing comprises a rotary/slide bearing (frame 12 and ball joint support portion 11), and wherein the rotary/slide bearing bears the coupling ring (Figs. 4, 7, and 9-11 disclose the ball joint support structure 11 bearing the bevel gear portion 51 via ball joint 8, load applying member 7 and central axial support portion 3). The examiner is interpreting the term “rotary/slide bearing” to mean “a rotary bearing or a slide bearing” as discussed in the Claim rejection 35 USC 112 section above.
Regarding claim 9, Inagaki discloses the invention of claim 5 and further discloses wherein the metering flap is coupled to the second operating part such that rotation of the coupling ring (see para. [0051]) through an acute angle (para. [0064] discloses each fin 23 rotating 90 degrees. Figs. 7, 10a-10b, and 14 disclose the bevel gear pieces having a smaller radius than the bevel gear portion 51 which means the bevel gear portion must rotate less than 90 degrees to close the air passage due to the gear ratio) swings round the metering flap between a closed position and an open position (see para. [0051]).
Regarding claim 10, Frenzel discloses a motor vehicle (para. [0001] discloses the use of Inagaki’s register in a vehicle), comprising: at least one air vent as claimed in claim 1 (register as depicted in Fig. 2).

Annotated Figures

    PNG
    media_image1.png
    324
    821
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 4 from Inagaki.

    PNG
    media_image2.png
    943
    819
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 3 from Inagaki.

    PNG
    media_image3.png
    830
    890
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated Fig. 3 is an annotation of Fig. 4 from Inagaki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0341488 (Kim) discloses a gear apparatus for opening and closing flaps;
US 4,006,673 (Meyer) discloses a spherical housing held by a radial bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762